Name: Commission Regulation (EC) No 2445/94 of 10 October 1994 amending Regulation (EEC) No 2258/92 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with certain vegetable oils and establishing the forecast supply balances
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  regions of EU Member States;  trade
 Date Published: nan

 11 . 10 . 94 Official Journal of the European Communities No L 261 /5 COMMISSION REGULATION (EC) No 2445/94 of 10 October 1994 amending Regulation (EEC) No 2258/92 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with certain vegetable oils and establishing the forecast supply balances HAS ADOPTED THIS REGULATION : Article 1 Article 1 (1 ) of Regulation (EEC) No 2258/92 is replaced by the following : ' 1 . The quantities of the forecast supply balance for the Canary Islands for the period from 1 October to 30 November 1994 which qualify for exemption from customs duties on imports from third countries or which benefit from Community supply aid shall be as follows : (tonnes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Regulation (EEC) No 1974/93, and in particular Article 3 (4) thereof (2), Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, and Commission Regulation (EEC) No 2258/92 (3), as last amended by Regulation (EC) No 1 845/94 (4), laid down detailed rules for implementing the specific arrangements and established the forecast supply balances for vegetable oils for the period from 1 July to 30 September 1994 ; whereas, whilst awaiting the conclu ­ sion to be drawn from an examination of the additional information submitted by the competent authorities ; and in order to ensure the continuity of the regime it is appropriate to establish the forecast supply balance for the Canary Islands for the period from 1 October to 30 November 1994 on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, CN code Description of goods Quantity 1507 to 1516 Vegetable oils (excluding 5 833' (excluding 1 509 olive oil) and 1510) Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 180, 23 . 7. 1993, p. 26. (3) OJ No L 219, 4. 8 . 1992, p. 46. (4) OJ No L 192, 28 . 7. 1994, p. 16.